Amended and Restated SERVICING AGREEMENT This Amended and Restated Servicing Agreement (the “Agreement”) is entered into on November 1, 2012, by and between Calvert Investment Services, Inc., a Delaware corporation having its principal place of business in Bethesda, Maryland ("CIS"), and the registered investment companies sponsored by Calvert Investments, Inc. and its subsidiaries, and the individual series thereof, that are set forth on Schedule A (“Calvert Group Funds” or “Funds”), and amends and restates, in its entirety, that certain
